Resettled judgment of Supreme Court, New York County, entered on February 18, 1975, unanimously affirmed. Plaintiffs-respondents and defendants-respondents shall recover of appellants one bill of $60 costs and disbursements of this appeal. In view of the overwhelming evidence adduced establishing defendant Seley’s fault, including the uncontroverted testimony of the investigating police officer as to the location of the vehicles after the accident, the error, if any, in excluding certain alleged admissions by plaintiff Penny Fabrikant, would not have affected the eventual outcome of this case. Concur—Kupferman, J. P., Murphy, Tilzer, Capozzoli and Lane, JJ.